DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Babaei et al. U.S. Patent Application Publication No. US 2018/0176961.

Regarding claim 1, Babaei et al. discloses a method performed by user equipment, comprising:
acquiring configuration information of a parameter related to generation of an Orthogonal Frequency Division Multiplexing (OFDM) baseband signal of a sidelink physical channel or signal (in para. [0142], Babaei et al. discloses a wireless device, corresponding to the claimed user equipment, may receive from a base station at least one message (for example, an RRC) comprising configuration parameters, corresponding to the claimed configuration information of a parameter, of a plurality of cells, wherein the plurality of cells may comprise at least one cell of a first type (e.g. license cell) and at least one cell of a second type (e.g. unlicensed cell, an LAA cell). In the configuration parameters of a cell may, for example, comprise configuration parameters for physical channels, (for example, an ePDCCH, PDSCH, PUSCH, PUCCH and/or the like. In para. [0003], FIG. 1 discloses an example sets of OFDM subcarriers. In para. [0143], Babaei et al. discloses downlink, uplink and sidelink transmissions. In view of that, the configuration parameters are for generation OFDM signals of a sidelink transmissions); 
and generating the OF DM baseband signal of the sidelink physical channel or signal according to the acquired configuration information of the parameter (in para. [0105], FIG. 5A discloses the generation of a baseband signal of an uplink physical channel. And in para. [0107], FIG. 5C discloses the generation of a baseband signal of an downlink physical channel. In view of that, the generation of baseband signal for sidelink transmission would be similar to FIGS. 5A and 5C), wherein the parameter comprises a frequency offset determining parameter for determining a frequency offset (Babaei et al. further discloses the second cell group comprises RACH(s) configuration parameters for a RACH of the LAA cell (see the Abstract) wherein, in an example, PRACH configuration parameters may indicate a frequency offset (e.g., the prach-FrequencyOffset IE, corresponding to the claimed frequency offset determining parameter) that determines the first physical resource block allocated to the PRACH resource (see para . [0181])).
Regarding claim 2, in addition to claim 1 rejection, Babaei et al. further discloses the frequency offset determining parameter is a parameter used to indicate the frequency offset, and the frequency offset is determined according to the parameter used to indicate the frequency offset, or the frequency offset is directly given by the parameter used to indicate the frequency offset (as recited in claim 1 rejection, Babaei et al. further discloses , PRACH configuration parameters may indicate a frequency offset (e.g., the prach-FrequencyOffset IE, corresponding to the claimed frequency offset determining parameter) that determines the first physical resource block allocated to the PRACH resource (see para . [0181]).

Regarding claim 6, in addition to claim 1 rejection, Babaei et al. further discloses wherein the frequency offset determining parameter is acquired via any one of Downlink Control information (DCI), a Medium Access Control Control Element (MAC CE), Radio Resource Control (RRC) signaling, and pre-defined or pre-configured information (in para. [0142], Babaei et al. discloses he wireless device may receive from a base station at least one message (for example, an RRC) comprising configuration parameters of a plurality of cells).

Regarding claim 10, in addition to claim 1 rejection, Babaei et al. further discloses User equipment, comprising: a processor; and a memory storing instructions:
(in para. [0109], FIG. 4 wireless device 406 may include at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408).

Allowable Subject Matter

Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 is allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
            Regarding claims 8-9, claims are allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a method performed by user equipment … transmitting system information related to a sidelink, wherein … the system information comprises configuration information of the frequency offset determining parameter”.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631